DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	The following is an examiner's statement of reasons for allowance:  The prior art fails to disclose or render obvious the claimed combination including a system for sustainable generation of energy, comprising: a wave power generator which is configured for generating electrical energy and which is connected to a grid, wherein the wave power generator is further connected to a cold buffer, which in turn is connected to the heat engine, the wave power generator being configured to drive a pump that is configured to pump cold water to the heat engine, wherein the heat engine is further connected to a heat buffer which is configured to receive heat from the at least one internal combustion engine and/or industrial waste heat, and wherein the heat engine is configured to generate electrical energy utilizing a temperature differential between the cold buffer and the heat buffer and to supply the electrical energy to the grid or to an end user.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of four patents:
	Dederick et al. (Pat./Pub. No. US 2011/0139299), Coldren et al. (Pat./Pub. No. US 2021/0231037), Solheim et al. (Pat./Pub. No. US 2013/0099496), Kagimoto et al. (Pat./Pub. No. US 2011/0203290), Grinblat et al. (Pat./Pub. No. US 2006/0055175), Lehmann et al. (Pat./Pub. No. US 10767618), Murray et al. (Pat./Pub. No. US 2010/0251937), Anderson et al. (Pat./Pub. No. US 2003/0131582), and Stromotich et al. (Pat./Pub. No. US 2011/0074159), all discloses an exhaust gas purification for use with an internal combustion engine. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        June 30, 2022